PER CURIAM.
In these consolidated appeals, a mother and father each appeal a final judgment terminating their parental rights based on their failure to appear at a hearing. The department properly concedes that the defects in the notice require reversal and a remand to the trial court for further proceedings, regardless of the merits of any of the other issues on appeal.
We agree. Accordingly, the order is reversed and the cause is remanded to the trial court for further proceedings.
GUNTHER, FARMER and KLEIN, JJ., concur.